The Sewerage  Water Board, in applying for a rehearing, construes the opinion rendered herein as forbidding the board to shift its employees from one position to another in the same classification, when the board avails itself of its authority, under the thirteenth section of Act No. 111 of 1902, pp. 173, 174, to dispense with the services of unnecessary employees. We recognize the provision in the thirteenth section of Act No. 111 of 1902 that nothing in the civil service law shall be construed as preventing the board from dispensing with the services of unnecessary employees, and we recognize that, in so doing, the board may shift any one of the remaining employees from one position to another, in the same classification. The reason for our affirmance of the judgment appealed from in this case is that the judge who tried the case found, as a matter of fact, that the employee whose services were dispensed with was not an unnecessary employee, and that the dispensing with his services did not bring about any economy, because Brasselman, who was assigned to do the work of the discharged employee, Pepper, was not given any other work to do but that which Pepper had been *Page 749 
employed to do; and we found no good reason to take issue with the judge who tried the case, on his finding of fact. With this explanation, the petition for a rehearing is denied.